 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   STEVEN M MCCLAM II,

 9                             Plaintiff,                 Case No. C19-96-RAJ-MLP

10          v.                                            ORDER DENYING MOTION TO
                                                          SHORTEN TIME
11   KING COUNTY JAIL, et al.,

12                             Defendants.

13

14          Plaintiff’s motion to shorten time (dkt. # 35) is DENIED. Motions to shorten time have

15   been abolished in this District. Local Rules W.D. Wash. LCR 6(b). The Clerk is directed to send

16   copies of this order to the parties and to the Honorable Richard A. Jones.

17          Dated this 8th day of January, 2020.


                                                          A
18

19                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
20

21

22

23



     ORDER DENYING MOTION TO SHORTEN TIME
     -1
